Beard, Justice.
The plaintiff in error, Daniel Parker, was convicted of the crime of murder in the first degree, in the district court of Lincoln county, and sentenced to suffer death. From that judgment he brings the case to this court, assigning numerous errors and irregularities occurring on the trial, which his counsel contends were prejudicial and deprived the defendant of a fair and impartial trial.
An information charging the defendant with murder in the first degree was filed in the district court May 3, 1915. May 4, 1915, he was arraigned, and being without counsel and it appearing that he was without means to employ counsel, the court appointed R. R. Rose, Esq., an attorney at law, to defend him. The trial was commenced May 10, and a verdict of murder in the first degree was rendered by the jury May 15. A motion for a new trial was filed May 26, was denied the same day, and judgment pronounced May 27.
The Attorney General insists that a number of alleged errors discussed by counsel for plaintiff in error are not properly before the court for consideration because not sufficiently specified in the motion for a new trial. In answer to that contention counsel for plaintiff in error seeks to excuse the imperfections in the motion on the ground that he was denied sufficient time by the court within which to prepare the motion. It appears that on May 24 and within the ten days allowed by statute for filing such motion an application for ten days extension of time within which to do so was made, supported by the affidavit of counsel, in which affidavit he states that the verdict was returned on Saturday afternoon, May 15, and that at 10 o’clock on the following Monday (May 17) by appointment of the court as attorney to defend another person (one Cirej) also charged with murder in the first degree, he was required to enter upon the trial of said case, which trial was not concluded until Saturday afternoon, May 22. That during said time the official court reporter who reported this case was constantly engaged in court and could not furnish counsel with the evidence or remarks of the court, and that for those *499reasons he was unable to prepare a more complete and specific motion. The application was heard on May 26, at which time the court extended the time for filing the motion until 2 o’clock p. m. the following day. Those facts are not disputed and so far as’ they appear by the journal entries are fully sustained. The statute (Sec. 6287, Comp. Stat. 1910) provides that the motion, except for newly discovered evidence, shall be filed at the term and within ten days after the verdict was rendered, unless additional time be granted by the court upon good cause shown. We think in the circumstances in this case the court in the exercise of its discretion and in justice to defendant should have allowed more time than was granted within which to file the motion; and for that reason the rule requiring the grounds for a new trial to be specifically stated should be enforced with less strictness than where such conditions do not exist. The rule (Rule 13, S. C. Rules) “Nothing which could have been properly assigned as a ground for a new trial in the court below will be considered in this court, unless it shall appear that the same was properly presented to the court below by a motion for a new trial,” etc., is a statutory one and has been and should be enforced by this court, especially in civil and in criminal cases of less magnitude than the one before us; but where a defendant is put upon trial for his life, convicted, and the extreme penalty imposed, if it appears to this court from an examination of the entire record that such fundamental errors have been committed upon the trial as to amount to a denial of justice and that the defendant has been deprived of his right to a fair and impartial trial, it will not insist upon a rigid enforcement of the rule. The Attorney General also invokes the application of the statute defining exceptions and the time and manner in which they are to be taken; and calls attention to the fact that a number of matters assigned as error were not excepted to at the time, and therefore cannot be considered. He has cited in his brief quite a number of cases decided by this court in which the rule was sustained and applied. Many of them are civil cases, and of the *500criminal cases cited but one of them (Cook v. Territory, 3 Wyo. 110, 4 Pac. 887) was a capital case;, and it does not appear that the instructions given by the court on its own motion in that case and to which no exceptions were taken were claimed to be fundamentally erroneous. The taking of the life of a human being as a punishment for crime has not in later years met with general approval; and appellate courts have inclined to the view that in capital cases it is not only their right but their duty to examine the record for the purpose of ascertaining’ whether or not the defendant has been deprived of his constitutional right to a fair and impartial 'trial. But it is only in those cases where it clearly appears that such fundamental errors have been committed on the trial as to deprive the defendant of his substantial rights, or that the ruling, decision, or other matters ■ complained of clearly appear to have been prejudicial to the defendant that the judgment should be reversed; and especially so where exceptions have not been timely taken, or the errors have not been fully stated in a motion for a new trial. (Seng v. State, 20 Wyo. 222, 122 Pac. 631.) However, if it clearly appears from the record that such fundamental and prejudicial error has been committed as to amount to a denial of substantial justice, or to deprive the defendant of a fair trial, the court should not hesitate to reverse the judgment and grant a new trial, although proper exceptions were not taken at the time. (14 R. C. L. 808; Thornley v. State, 36 Tex. Crim. Rep. 118, 34 S. W. 264, 35 S. W. 981, 61 Am. St. 836; Patten v. United States, 42 App. Cases, D. C., 239; Hopt v. Utah, 110 U. S. 574, 4 Sup. Ct. 202, 28 L. Ed. 262; Wiborg v. United States, 136 U. S. 632, 16 Sup. Ct. 1127, 1197, 41 L. Ed. 289; Anderson v. State, 8 Okla. Crim. 90, 126 Pac. 840, Ann. Cases 1914C. 314; Vickers v. United States, 1 Okla. Crim. 452, 98 Pac. 467; People v. Burk, 159 Cal. 783, 115 Pac. 1101.)
The defense in this case was self-defense; and other than the deceased and defendant there were no witnesses to the affray, if any there was, until after the first of the four shots which were fired by defendant, one of which caused *501the death of deceased. Defendant testified that deceased assaulted and knocked him down before he fired the shots and that he shot in self-defense.
The record discloses that at the time the instructions of the court were given to the jury, the defendant’s counsel objected and excepted to “instructions numbered eight, nine, ten, eleven, thirteen, fifteen, eighteen, nineteen, twenty-one and thirty-two,” and the giving of those instructions were in like manner assigned as error in the motion for a new trial. The Attorney General, in his brief, insists that those instructions cannot be here reviewed for the reason “that the objection is to these instructions as a whole, and not individually, and that if any instruction in the group is correct, the other instructions will not be considered.” He cites Dickerson v. State, 18 Wyo. 440, 110 Pac. 857, 116 Pac. 448, in support of the contention. But that was nor a capital case and the objection there was quite different from that in this case where certain instructions only and not all were objected to; and aside from what we have already said as to capital cases, the present case comes within the rule announced in Palmer v. State, 9 Wyo. 40, 59 Pac. 793, 87 Am. St. Rep. 910, where it was held that where the instructions as a whole present an erroneous view of the law as applicable to the facts of the case, a general exception is sufficient. The eighth instruction was one of those excepted to, and which counsel for the State argue correctly states the law. It is as follows:
“Malice means that condition of mind which prompts one to do a wrongful act intentionally, without legal justification or excuse. It does not mean mere spite, hatred, or ill-will, but signifies that state of disposition which shows a heart regardless of social duty and' fatally bent on mischief; and premeditated malice means that the actúas done with malice and premeditation. Malice, as .used here, may be presumed from the intentional use,of a déadly weapon in a manner likely to produce death.”
Had the court not erroneously defined premeditated malice in the sixth instruction,- this one might not have been *502erroneous or prejudicial. But by the sixth instruction (not excepted to at the time) the jury was told, “To constitute premeditated malice no particular time need intervene between the formation of the intention and the act; it is enough if the intent to commit the act with the full appreciation of the result likely to follow, was present at the time the act was committed.” Applying that definition of “premeditated malice” to that term as it is used in the eighth instruction, the jury was in effect told that the defendant could be found guilty of murder in the first degree if the jury found from the evidence that the intention to kill was present in the mind of defendant at the time the act was committed, which under our statute would constitute murder in the second degree only, and is not punishable with death. The statute declares that “whoever purposely and with premeditated malice, * * * * kills any human being, is guilty of murder in the first degree.” And “whoever purposely and maliciously, but without premeditation, kills any human being, is guilty of murder in the second degree.”’ It is premeditation, that is, thinking over, deliberating upon, weighing in the mind beforehand, resulting in a deliberate intention to kill which constitutes the killing, murder in the first degree. The killing, however malicious, which is not the result of premeditation is second degree murder only.
Under statutes like ours which make premeditation the distinction between murder in the first degree, and murder in the second degree, the foregoing instructions were clearly and fundamentally erroneous and misleading, and could not have been otherwise than prejudicial to defendant. The error in the instruction was clearly stated in Ross v. State, 8 Wyo. 351, at 384 et seq., 57 Pac. 924; and while it may be said that the point was not necessary to the decision in that case, the court said it deemed it proper to discuss the question and announced its conclusion for assistance and guidance in future trials; with which conclusion we fully agree, and do not deem it necessary to here repeat what was there said. See also State v. Moody, 18 Wash. 165, 51 Pac. *503356; People v. Maughs, 149 Cal. 253, 86 Pac. 187; and cases cited in Ross case.
The jury was- instructed (No. 18) : “You are instructed that with the punishment which would follow a verdict of conviction you have nothing whatever to do, further than this: The statute provides that in case you find the defendant guilty of murder in the first degree, you may qualify your verdict by adding thereto the words ‘without capital punishment.’ In that event the death penalty could not follow, and the only sentence which the court would have power to impose would be life imprisonment. The right to add these words to your verdict, and thus limit the power of the court to a sentence of life imprisonment, is an absolute right given you by the statute, and your right to do so cannot be questioned, either by the court or anyone else. Aside from this one limitation, in this court the law casts the burden and duty upon the court, in case of conviction, to fix the penalty in its discretion within the limits prescribed by the statute.” * * * * The jury was not otherwise informed as to the limits of punishment imposed by the statute, and, from the language used, would naturally conclude that if it did not qualify its verdict as stated, then it was within the power of the court in its discretion to impose either the death penalty, or life imprisonment, which is not the law; but the jury may have taken that view of it as it returned its verdict without adding the words “without capital punishment.”
Again, in instruction No. 21, the jury was told: “In order to justify and excuse homicide a person must be in the lawful pursuit of his business and without blame, and the danger menacing him must have been present, apparent and imminent; and. at the time of the killing he must be acting under a reasonable belief that he is in imminent danger of death or of suffering great bodily harm from the deceased; and that it is necessary for him to kill the deceased in order to prevent the death of or great bodily harm to himself. The apparent necessity which will excuse the *504taking of human life under the doctrine of self-defense, in a case of homicide, involves two considerations: First, the defendant himself must have entertained an honest belief in-the existence of such necessity; and, second, the circumstances surrounding him must have been such as to impress a reasonable man, under the same state of facts, with the belief of his imminent peril, and of the existence of an urgent necessity to take the life of his assailant, as the only apparent alternative of saving his own life, or else of preventing the infliction on him, the defendant, of great bodily harm.” * * * * This instruction was excepted to and assigned as error in the motion for a new trial. The instruction is erroneous in several particulars. The statement that “to justify and excuse homicide a person must be in the lawful pursuit of his business and without blame,” is too broad a statement; .and that the danger must have been “apparent and imminent” is not true. The assault must be of such character as to create in the mind of the defendant a reasonable belief that the danger is imminent and that it is necessary to take the life of his assailant in order to protect himself from death or great bodily harm; but it is not necessary that the danger be in fact imminent. If the circumstances are such as to create in the mind of a reasonable man an honest belief that he is then in such imminent danger, and, so believing, he kills his assailant, he is excusable. This instruction as to the law of self-defense is quite lengthy and contains other statements which if not clearly conflicting are at least confusing and misleading.
A number of statements and remarks of the court in the presence and hearing of the jury during the trial are assigned as error prejudicial to defendant. We shall not refer to all of them. The homicide occurred on the evening of February 21, 1915, some time soon after 7 o’clock, on a vacant lot in the town of Kemmerer. One Haddenham was the first witness called for the prosecution and testified on direct examination that he was in a room behind a saloon *505with four or five other men “and Dan Parker (defendant) come there about 7 or a little after, come in the door. I was lying on a bench behind the table, he came in the door and said !Haddenham, come out here, want to see you’; I got up, went straight to him; as soon as I got out, he says to Mink Porter (the deceased) ‘you have mistreated me’; I grabbed him by both arms, pushed him out of the door, and says: ‘you don’t want any trouble here, Dan.’ ” Witness testified that defendant’s attitude toward deceased was not threatening. The court asked the witness: “Was there any trouble between defendant here and Mink Porter while you were there?” To which he answered, “No, sir.” On the cross-examination the following occurred:
By Mr. Rose: “Q. How far into the room did the defendant come? A. Just to the edge of the door. Q. That is, he opened the door and just entered so as to be inside the room, but really back of the door, is that right? By the court: He didn’t say that. Don’t repeat your imagination to. this court. Mr. Rose: We except. By the court: The court is right, there is no such evidence. Take it all down. Mr. Rose is afraid something will creep in.” A little further on' witness was asked: “Did you notice position of. both of his hands as you were walking toward him? A. Yes, sir. By the court:. You don’t have to answer those questions that way. Mr. Rose, if you don’t cross-examine the witness in line of direct examination, the court himself, without exception, will not permit you to go any further. Mr. ’Rose: I want to make myself plain to the court. The direct examination has covered everything that occurred in that house, has it not? Now, if the court please, I wish to show by this witness on cross-examination that the defendant when he entered this house neither said nor did anything indicating any intention to mistreat or attack the deceased. By the court: Now you stop right here; this court wants you to understand, with other members of the bar, that if you have got a case you will present it, but not through supposition, but only what is founded on the evi*506dence of the direct examination; don’t say to the witness, you have testified, you have done so and so, ask him what the facts are — that is what the jury wants.” Again, by Mr. Rose: “Q. Now, Mr. Haddenham, the defendant entered the west door of the room, you were lying on a bench at the east end of the room? A. Yes, sir. By the court: You hadn’t said that; he said you did. Cross-examination can’t put the witness’ testimony in his mouth. I never heard anything about him lying on a bed anywhere. If they did, they know more than you and I do.”
One Penrod, a witness for the prosecution, testified that just before the shooting he walked along the street behind defendant, saw him cross the street and heard a shot. He was asked: “What did you do after you heard the first shot? A. I turned around,' could see the form of Dan Parker past the shop corner; two more shots fired, one right after another, then a pause. Dan moved kind of northeast, then another shot. By the court: What did you see — Dan Parker or his ghost?” The defendant was a witness in his own behalf and testified that he had lived in Kemmerer two years, came from Kansas City'-, that his wife died December 1, 1914, and that he took her body to Kansas City for burial. He was then asked: “Did you then return to Kemmerer? A. Yes, sir, I did. By the court: Wait a minute, ask him some legal question. I want to be fair in this case, you try it legally, Mr. Rose.” The foregoing we think discloses the attitude of the trial court toward the counsel for defendant and that it was calculated to belittle and disparage the attorney for defendant before the jury, and to convey to the jury the impression that there was little if anything in the defense. A number of other matters are complained of as prejudicial, to which we do not think it necessary to refer, as they are not likely to occur on another trial. Whether the evidence was sufficient to warrant the verdict returned by the jury we express no opinion; but whether innocent or guilty', the defendant was entitled to a fair and impartial trial, *507which from a careful examination and consideration of the record in the case we are convinced was not accorded to him. He was entitled to have the crime with which he stood charged correctly defined; to have the law of self-defense correctly stated; to have his defense presented without disparagement, and to have reasonable time under the circumstances for his attorney to prepare a motion for a new trial so as to properly and fairly present the errors claimed to have been committed on the trial. The case being a capital one, and as the judgment if enforced will deprive a human being of his life, we have deemed it our duty to look into the record for the sole purpose of ascertaining whether or not such fundamental error was committed on the trial as to deprive the defendant of his constitutional right to a fair trial; and in doing so we have followed the humane rule adopted by other appellate courts, by considering some errors which appear to us to be fundamental, although not shown by the record to have been excepted to at the time.
Being convinced that the defendant did not have a fair trial, the judgment of the district court will have to be reversed and the cause remanded for a new trial; and it is so ordered. Reversed.
Potter, C. J., concurs..
Scott, J., did not sit.